DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
1.	Claims 1-13 are pending.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on October 7, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.



5.	Subject Matter Eligibility Criteria – Step 1:  
The claims recite subject matter within a statutory category as a process (claims 1-13).  Accordingly, claims 1-13 are all within at least one of the four statutory categories.
Subject Matter Eligibility Criteria – Step 2A – Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test, the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts. MPEP 2106.04(a).
Representative independent claim 1 includes limitations that recite at least one abstract idea.
Claim 1:
A method of controlling operation of resources, comprising: 
Determining, by a computer, a total number of machines for a task and a total number of human operators for the task;
In response to determining that the total number of machines is less than or equal to the total number of human operators;
Using the computer to determine availability and readiness of a machine from the total number of machines for the task at a scheduled start time;
In response to determining the availability and readiness of the machine, using the computer to determine availability and readiness of a human operator from the total number of human operators to work with the machine to execute the task at the scheduled start time; 
using the computer to communicate the scheduled check-in time to the operator and the machine; and 
using the computer to send an unlock message to the machine at an updated start time, wherein unlocking the machine allows the operator to access one or more functions of the machine.
Examiner submits that the foregoing underlined limitations constitute: “certain methods of organizing human activity” because facilitating operation of resources with human operators is managing personal behavior or relationships or interactions between people.  For instance, this system links operators with a machine to perform a task.
	Furthermore, the foregoing underlined limitation constitute: a “mental process” because determining the task and operator availability and readiness and availability of a machine to perform said task can all be performed in the human mind.  It is merely scheduling.
Accordingly, the claim recites at least one abstract idea.
	
Subject Matter Eligibility Criteria – Step 2A – Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §$2106.04(1D(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” MPEP §2106.05(1(A).
In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
Claim 1:
a computer
	Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea. MPEP §2106.05(I)(A) and §2106.04(IID(A)(2).
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claim 2: This claim recites wherein unlocking the machine automatically places a use restriction on the one or more functions of the machine, which is an abstract idea of a method of organizing human activity, such as personal behaviors.
Claim 3: This claim recites wherein the step of determining availability and | readiness of the machine for the task comprises comparing attribute/value pairs for the machine with attribute/value pairs for the task, which is an abstract idea of concepts performed in the mind, including an observation, and methods of organizing human activity, such as personal behaviors.
Claim 4: This claim recites wherein the attribute/value pairs for the task include a location attribute/value pair corresponding to a location of a corresponding prior task, which is an abstract idea of concepts performed in the mind, including an observation, and methods of organizing human activity, such as personal behaviors.
Claim 5: This claim wherein the location attribute/value pair corresponds to a virtual location, which is an abstract idea of concepts performed in the mind, including an observation, and methods of organizing human activity, such as personal behaviors.
Claim 6: This claim recites using the computer to determine a check-in time for use of the machine for the task at the scheduled time; using the computer to determine availability and readiness of a second machine for the task; and using the computer to alter the check-in time for use of the machine based on the availability and readiness of the second machine for the task, which is an abstract idea of concepts performed in the mind, including an observation, and methods of organizing human activity, such as personal behaviors.  
Claim 7: This claim recites further comprising: in the event that the machine loses availability or readiness to execute the task at the scheduled time, then: using the computer to determine availability and readiness of a second machine for the task at the scheduled time; and using the computer to unlock the second machine for use by the operator at the scheduled time by sending a second unlock message to the second machine, which is an abstract idea of concepts performed in the mind, including an observation, and methods of organizing human activity, such as personal behaviors.
Claim 8: This claim recites further comprising: in the event that the machine loses availability or readiness to execute the task at the scheduled time, then in the event that no substitute machine is found to be available and ready to execute the task at the scheduled time, using the computer to reschedule the machine to execute the task at a different time from the scheduled time, which is an abstract idea of concepts performed in the mind, including an observation, and methods of organizing human activity, such as personal behaviors.
Claim 9: This claim recites further comprising using a computer to notify the operator that the task has been scheduled and that the operator is to assist in accomplishing the task at the scheduled time, which is an abstract idea of concepts performed in the mind, including an observation, and methods of organizing human activity, such as personal behaviors.
Claim 10: This claim recites wherein at least first and second attributes of the attribute/value pairs of the machine include unique machine attributes and non-unique machine attributes, which is an abstract idea of concepts performed in the mind, including an observation, and methods of organizing human activity, such as personal behaviors.
Claim 11: This claim recites wherein at least first and second attributes of the task attribute/value pairs of the task include unique task attributes and non-unique task attributes, respectively, which is an abstract idea of concepts performed in the mind, including an observation, and methods of organizing human activity, such as personal behaviors.
Claim 12: This claim recites further comprising, upon determination that the first machine lost availability or readiness to execute the task at the scheduled time, using the computer to electronically lock the machine to restrict the operator from using the machine at the scheduled time, which is an abstract idea of concepts performed in the mind, including an observation, and methods of organizing human activity, such as personal behaviors.
Claim 13: This claim recites wherein the use restrictions restrict at least one of the machine’s (a) operating capacity and (b) total output, based upon a change in a task requirement for the machine, which is an abstract idea of concepts performed in the mind, including an observation, and methods of organizing human activity, such as personal behaviors.

Subject Matter Eligibility Criteria – Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as determining the wellness categories of a person based on tested blood, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); providing a credit offset for the deductible, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii)).
 	Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-13, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 2-13, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); claims 2-13, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
	Therefore, whether taken individually or as an ordered combination, claims 1-13
are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Number 6,983,188, Loughran, et al., hereinafter Loughran in view of United States Patent Application Publication Number 2013/0031614, Cossard, et al., hereinafter Cossard.
8.	Regarding claim 1, Loughran discloses method of controlling operation of resources, comprising:
	Determining, by a computer, a total number of machines for a task and a total number of human operators for the task, (col. 8, lines 38-56, affiliated with the machine 40, the schedule 34, the user 22, or the operator 46. For example, that fact that a place of business is not operational at a particular time due to a holiday, the business hours set by the organization, or some other scheduling issue that arises due to an organization. Thus, operator availability over a weekend, holiday, weekday, extra-shift (second shift or third shift), and intra-shift break (including lunch) are all examples of organization characteristics relevant to scheduling jobs on machines 40. Organization characteristics are described in greater detail below. Different users 22 and operators 46 can be affiliated with different machines 40, different organizations, and different sub-organizations);
	In response to determining that the total number of machines is less than or equal to the total number of human operators, (col. 2, lines 31-65, Examples of user-centric scheduling factors can include the importance of the particular job, the type of machine operator required to perform a particular job, the ability of users to make future reservations (e.g. future day job schedule), and the ability of one job to "cut in line" in front of another job and col. 6, line 56-col. 7, line 6, The calendar view 38 can allow users 22 to make "reservations" on the schedule 34 for a machine 40 before a design has been finalized (e.g. a reservation for an incomplete design) and submitted to the machine 40);
	using the computer to determine availability and readiness of a machine from the total number of machines for the task at a scheduled start time, (col. 2, lines 31-65, providing many different "views" of a schedule to suit the various contextual needs of users and machines.);
	in response to determining the availability and readiness of the machine, using the computer to determine availability and readiness of a human operator from the total number of human operators to work with the machine to execute the task at the scheduled start time, (col. 2, lines 31-65, Examples of user-centric scheduling factors can include the importance of the particular job, the type of machine operator required to perform a particular job, the ability of users to make future reservations (e.g. future day job schedule), and the ability of one job to "cut in line" in front of another job.);
	using the computer to communicate the scheduled check-in time to the operator and the machine, (col. 12 line 66-col. 13, line 5, attributes relating to the timing of the job. Examples of job scheduling characteristics 70 include a priority value, a deadline (e.g. a "must complete by" date/time stamp), a load time, a start time, a duration, a completion time, or any other attribute relating to the timing of the job that might be relevant for scheduling purposes.).
Loughran does not explicitly disclose using the computer to send an unlock message to the machine at an updated start time, wherein unlocking the machine allows the operator to access one or more functions of the machine.
However, Cossard teaches using the computer to send an unlock message to the machine at an updated start time, wherein unlocking the machine allows the operator to access one or more functions of the machine, (page 1, para. 8, change the status, locked or unlocked, of a target machine that resolves the problems that may occur on said target machine in the absence of its user and when said machine was previously locked).
At the time of Applicant's filed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Lougran with the teaching of Cossard. As suggest by Cossard, one would have been motivated to include this feature to change the status, locked or unlocked, of a target machine that resolves the problems that may occur on said target machine in the absence of its user and when said machine was previously locked (Cossard, page 1, para. 8), to modify the method of Lougran with the teaching of Cossard.
9.	Regarding claim 2, Loughran discloses the method of claim 1 as described above.  Loughran does not explicitly disclose wherein unlocking the machine automatically places a use restriction on the one or more functions of the machine.
	However, Cossard teaches wherein unlocking the machine automatically places a use restriction on the one or more functions of the machine, (page 1, para. 13, the authorization to change the status of the target machine that is given to a user of a source machine (different from the target machine) via the associated access rights, the latter will be able to remotely unlock the target machine (therefore the machine of another person) that is locked).
At the time of Applicant's filed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Lougran with the teaching of Cossard. As suggest by Cossard, one would have been motivated to include this feature to change the status, locked or unlocked, of a target machine that resolves the problems that may occur on said target machine in the absence of its user and when said machine was previously locked (Cossard, page 1, para. 8), to modify the method of Lougran with the teaching of Cossard.
10.	Regarding claim 3, Loughran discloses the method of claim 1 as described above.  Loughran further discloses wherein the step of determining availability and readiness of the machine for the task comprises comparing attribute/value pairs for the machine with attribute/value pairs for the task, (col. 2, lines 31-65, taking into consideration many or even all of the potentially relevant attributes; and (2) providing many different "views" of a schedule to suit the various contextual needs of users and machines. Attributes relating to users, the organizations associated with users, raw material inputs, the jobs being scheduled, and the machines on which the jobs are being scheduled, can each be given the appropriate cognizance by the scheduling system).
11.	Regarding claim 4, Loughran discloses the method of claims 1 and 3 as described above.  Loughran further discloses wherein the attribute/value pairs for the task include a location attribute/value pair corresponding to a location of a corresponding prior task, (col. 3, lines 14-23, the user 22 can schedule a machine 40 from a remote location such as a different city, country, continent, or planet.).
12.	Regarding claim 5, Loughran discloses the method of claims 1, 3, and 4 as described above.  Loughran further discloses wherein the location attribute/value pair corresponds to a virtual location, (col. 3, lines 14-23, the user 22 can schedule a machine 40 from a remote location such as a different city, country, continent, or planet, and col. 10, lines 18-25, VRML (Virtual Reality Markup Language) or similar means of defining job geometries or other design characteristics.).
13.	Regarding claim 6, Loughran discloses the method of claim 1 as described above.  Loughran further discloses further comprising:
	using the computer to determine a check-in time for use of the machine for the task at the scheduled time, (col. 12 line 66-col. 13, line 5, attributes relating to the timing of the job. Examples of job scheduling characteristics 70 include a priority value, a deadline (e.g. a "must complete by" date/time stamp), a load time, a start time, a duration, a completion time, or any other attribute relating to the timing of the job that might be relevant for scheduling purposes);
	using the computer to determine availability and readiness of a second machine for the task, (col. 3, lines 24-28, a single user 22 can be responsible for multiple schedules 34 relating to many different machines); and
	using the computer to alter the check-in time for use of the machine based on the availability and readiness of the second machine for the task, (col. 3, lines 24-28, a single user 22 can be responsible for multiple schedules 34 relating to many different machines and col. 12 line 66-col. 13, line 5, attributes relating to the timing of the job. Examples of job scheduling characteristics 70 include a priority value, a deadline (e.g. a "must complete by" date/time stamp), a load time, a start time, a duration, a completion time, or any other attribute relating to the timing of the job that might be relevant for scheduling purposes).
14.	Regarding claim 7, Loughran discloses the method of claim 1 as described above.  Loughran further discloses further comprising:
	in the event that the machine loses availability or readiness to execute the task at the scheduled time, then:
using the computer to determine availability and readiness of a second machine for the task at the scheduled time, (col. 3, lines 24-28, a single user 22 can be responsible for multiple schedules 34 relating to many different machines).
Loughran does not explicitly disclose using the computer to unlock the second machine for use by the operator at the scheduled time by sending a second unlock message to the second machine.
However, Cossard teaches using the computer to unlock the second machine for use by the operator at the scheduled time by sending a second unlock message to the second machine, (page 1, para. 13, the authorization to change the status of the target machine that is given to a user of a source machine (different from the target machine) via the associated access rights, the latter will be able to remotely unlock the target machine (therefore the machine of another person) that is locked).
At the time of Applicant's filed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Lougran with the teaching of Cossard. As suggest by Cossard, one would have been motivated to include this feature to change the status, locked or unlocked, of a target machine that resolves the problems that may occur on said target machine in the absence of its user and when said machine was previously locked (Cossard, page 1, para. 8), to modify the method of Lougran with the teaching of Cossard.
15.	Regarding claim 8, Loughran discloses the method of claim 1 as described above.  Loughran further discloses further comprising:
	in the event that the machine loses availability or readiness to execute the task at the scheduled time, then
	in the event that no substitute machine is found to be available and ready to execute the task at the scheduled time, using the computer to reschedule the machine to execute the task at a different time from the scheduled time, (col. 2, lines 55-60, col. 13, line 53-col. 14, line 7).
16.	Regarding claim 9, Loughran discloses the method of claim 1 as described above.  Loughran further discloses further comprising using a computer to notify the operator that the task has been scheduled and that the operator is to assist in accomplishing the task at the scheduled time, (col. 13, line 32-44).
17.	Regarding claim 10, Loughran discloses the method of claims 1 and 3 as described above.  Loughran further discloses wherein at least first and second attributes of the attribute/value pairs of the machine include unique machine attributes and non-unique machine attributes, (col. 13, lines 7-24).
18.	Regarding claim 11, Loughran discloses the method of claims 1 and 3 as described above.  Loughran further discloses wherein at least first and second attributes of the task attribute/value pairs of the task include unique task attributes and non-unique task attributes, respectively, (col. 13, lines 7-24).
19.	Regarding claim 12, Loughran discloses the method of claim 1 as described above.  Loughran does not explicitly disclose further comprising, upon determination that the first machine lost availability or readiness to execute the task at the scheduled time, using the computer to electronically lock the machine to restrict the operator from using the machine at the scheduled time.
	However, Cossard teaches further comprising, upon determination that the first machine lost availability or readiness to execute the task at the scheduled time, using the computer to electronically lock the machine to restrict the operator from using the machine at the scheduled time, (page 1, para. 13, the authorization to change the status of the target machine that is given to a user of a source machine (different from the target machine) via the associated access rights, the latter will be able to remotely unlock the target machine (therefore the machine of another person) that is locked).
At the time of Applicant's filed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Lougran with the teaching of Cossard. As suggest by Cossard, one would have been motivated to include this feature to change the status, locked or unlocked, of a target machine that resolves the problems that may occur on said target machine in the absence of its user and when said machine was previously locked (Cossard, page 1, para. 8), to modify the method of Lougran with the teaching of Cossard.
20.	Regarding claim 13, Loughran discloses the method of claims 1 and 2 as described above.  Loughran further discloses wherein the use restrictions restrict at least one of the machine’s (a) operating capacity and (b) total output, based upon a change in a task requirement for the machine, (col. 11, lines 15-47).
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Smart Adaptive Device for Alerting User of Scheduled Tasks Prior to Falling Asleep (US 20130135108 A1) teaches a method is provided for alerting a user of scheduled tasks prior to falling asleep. The method includes associating an alarm device with a user's body by securing a wearable device to the user's wrist, placing the device in a pocket, integrating the device into the user's clothing such as a belt, or otherwise placing the device in contact with or adjacent to the user. The device includes one or more sensors for detecting physiological and/or environmental parameters such as heart, respiration, or pulse rate, body movements, eye movements, ambient light, and the like. Upon detecting a pre-sleep state, the device gathers information about tasks which the user desires to perform or attend to prior to going to sleep, and alerts the user before falling asleep.
B.	Method and apparatus providing a supply chain management system useful in outsourced manufacturing (US 7216086 B1) teaches a method is disclosed for automatically identifying and resolving one or more discrepancies in an outsourced manufacturing supply chain in which a plurality of supply chain partners participate. According to this aspect, information representing one or more supply chain events is received from each of the supply chain partners in a database with which each of the supply chain partners may communicate over a public network. One or more rules are applied periodically to the supply chain event information, resulting in generating one or more alerts pertaining to one or more discrepancies that are found in the supply chain event information. The alerts are communicated to the supply chain partners who are participating in a transaction to which the discrepancies relate. Each alert remains active until second information is received that represents a second supply chain event that resolves the alert. According to one feature, the alerts are periodically escalated until they are resolved. A hub-and-spoke supply chain management system that facilitates the foregoing method, and other features, is also disclosed. In other aspects, the invention encompasses a computer apparatus, a computer readable medium, and a carrier wave configured to carry out the foregoing steps.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER A. MISIASZEK whose telephone number is (571)270-1362. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMBER A MISIASZEK/          Primary Examiner, Art Unit 3626